Exhibit 10.1

 

AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

THIS AMENDED AND RESTATED FORBEARANCE AGREEMENT, dated as of August 26, 2008, is
entered into by and among the financial institutions identified on the signature
pages hereto (collectively, the “Lenders”), U.S. Bank National Association, as
administrative agent for the Lenders (in such capacity, the “Agent”), Westaff
(USA), Inc., a California corporation (the “Borrower”), and Westaff, Inc., a
Delaware corporation and the sole shareholder of the Borrower, as parent
guarantor (the “Parent Guarantor”), with reference to the following facts:

 

RECITALS

 

A.            The Borrower, the Parent Guarantor, the Agent and the Lenders are
parties to a Financing Agreement, dated as of February 14, 2008, as amended
(collectively, the “Financing Agreement”), pursuant to which the Agent and the
Lenders provide certain credit facilities to the Borrower.

 

B.            Certain Events of Default have occurred and are continuing under
Section 11.1(b)(1) of the Financing Agreement.  Such Events of Default were
caused by the Borrower’s failure to comply with Section 10.28 of the Financing
Agreement, due to the Borrower’s failure to achieve a Fixed Charge Coverage
Ratio of at least 1.25 to 1.00 for the Applicable Period ended April 19, 2008
(the “Initial Event of Default”) and for the Applicable Period ended July 12,
2008 (the “New Event of Default” and collectively with the Initial Event of
Default, the “Existing Events of Default”).

 

C.            At the request of the Borrower and the Parent Guarantor, the Agent
and the Lenders entered into a Forbearance Agreement with the Borrower and the
Parent Guarantor dated as of July 31, 2008 (the “Original Forbearance
Agreement”), pursuant to which the Agent and the Lenders agreed to forbear from
exercising their available default rights and remedies under the Financing
Agreement, the other Loan Documents, applicable law and equity (collectively,
“Default Rights and Remedies”) in response to the occurrence and continuance of
the Initial Event of Default through August 26, 2008.

 

D.            The Borrower and the Parent Guarantor have requested that the
Agent and the Lenders agree to continue to forbear from exercising their Default
Rights and Remedies in response to the occurrence and continuance of both of the
Existing Events of Default through September 30, 2008.

 

E.             The Agent and the Lenders are willing to continue to forbear from
exercising their Default Rights and Remedies in response to the occurrence and
continuance of the Existing Events of Default through September 30, 2008 on the
terms and conditions set forth in this Agreement, which shall amend, restate,
replace and supersede (but which shall not cause a novation of) the Original
Forbearance Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Defined Terms.  Any and all initially-capitalized terms used in
this Agreement (including, without limitation, in the recitals to this
Agreement) without definition shall have the respective meanings assigned
thereto in the Financing Agreement.

 

2.             Limited Forbearance Agreement.  So long as no additional Events
of Default occur during such period, the Agent and the Lenders hereby agree to
forbear from exercising any of their Default Rights and Remedies in response to
the occurrence and continuance of the Existing Events of Default throughout the
period commencing on the date of this Agreement and ending on September 30, 2008
(the “Forbearance Period”).

 

3.             No Waiver.  The agreement of the Agent and the Lenders under
Section 2 of this Agreement conditionally to forbear from exercising their
Default Rights and Remedies throughout the Forbearance Period shall not
constitute a waiver of any of their Default Rights and Remedies, and the Agent
and the Lenders hereby expressly reserve all such Default Rights and Remedies.

 

4.             Reserve for Payroll and Payroll Taxes.  The Agent shall continue
to maintain a reserve against Revolving Credit Availability to cover the
Borrower’s payroll and payroll tax obligations.  The required amount of such
reserve shall be based upon the assumptions that the Borrower’s weekly payroll
obligations total $4,400,000 and that the Borrower’s weekly federal and state
payroll tax obligations total $135,000.  The Agent shall adjust the required
amount of the reserve if the Borrower’s actual weekly payroll obligations total
materially more (or less) than $4,400,000 or if the Borrower’s actual weekly
unemployment taxes total materially more (or less) than $135,000.  The Agent
shall add $135,000 to such reserve each week.  Upon the Agent’s receipt of
evidence of the Borrower’s payment of all of its weekly federal and state
payroll tax obligations for the preceding quarter, the Agent shall relieve the
entire amount of the cumulative weekly reserves imposed by the Agent for such
quarter and thereafter shall add $135,000 to the reserve for each week of the
following quarter. The reserve against Revolving Credit Availability under this
Section 4 shall be reduced by the $5,000,000 of cash which the Borrower
maintains in a deposit account at U.S. Bank National Association.

 

5.             Return of Travelers Letter of Credit.  The Borrower shall
continue to use its best efforts to cause The Travelers Indemnity Company
(“Travelers”) as  promptly as practicable to return to the LC Issuer the
original, undrawn Letter of Credit in the face amount of $27,000,0000 issued by
the LC Issuer to Travelers.  The Borrower shall offer to provide Travelers cash
collateral in the amount of $27,000,000 in exchange for the Borrower’s requested
return of such Letter of Credit, and the Borrower shall obtain such cash
collateral by requesting a Revolving Loan under the Financing Agreement.

 

6.             Continued Imposition of Default Interest.  The Agent shall
continue to assess interest on the Obligations at the Default Rate throughout
the Forbearance Period.

 

7.             Twice Weekly Delivery of Borrowing Base Certificates; Updated
Receivables Agings.  Notwithstanding anything to the contrary set forth in
Section 8.3 of the Financing Agreement, the Borrower shall continue to deliver a
Borrowing Base Certificate to the Agent not less frequently than twice each
week.  With each such delivery of a Borrowing

 

2

--------------------------------------------------------------------------------


 

Base Certificate, the Borrower shall deliver to the Agent an aging of the
Eligible Billed Receivables, so that the Agent can adjust the amount of such
Receivables that are outstanding more than 90 days after their invoice date, in
relation to the amount of such aged Receivables reflected in the immediately
preceding Borrowing Base Certificate delivered by the Borrower to the Agent.

 

8.             General Release.  In consideration of the agreement of the Agent
and the Lenders to enter into this Agreement and hereby conditionally forbear
from exercising their available Default Rights and Remedies throughout the
Forbearance Period, the Borrower and the Parent hereby release, discharge and
acquit the Agent, each Lender and their respective agents, servants, employees,
successors and assigns from any and all claims, demands, liabilities,
obligations and causes of action, whether known or unknown, against them, which
the Borrower or the Parent now own or hold, which the Borrower or the Parent has
at any time heretofore owned or held, or which the Borrower or the Parent
hereafter may own or hold, by reason of any action, matter, cause or thing
whatsoever done prior to the date of this Agreement, including specifically, but
not limited to, any and all claims, demands, rights and causes of action
whatsoever arising out of or which could be alleged to arise out of the
Financing Agreement or any of the other Loan Documents.

 

                It is the intention of the Borrower and the Parent in executing
this Agreement that the same shall be effective as a bar to each and every
claim, demand, and cause of action hereinabove specified, and in furtherance of
this intention the Borrower and the Parent each waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him might have materially affected his settlement with the debtor.”

 

The Borrower and the Parent acknowledge that each of them may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agree that this
Agreement shall be and remain effective in all respects notwithstanding any such
differences or additional facts.

 

9.             Forbearance Fee.  In consideration of the agreement of the Agent
and the Lenders to enter into this Agreement and hereby conditionally forbear
from exercising their available Default Rights and Remedies throughout the
Forbearance Period, the Borrower shall pay to the Agent, for the ratable benefit
of the Lenders, a one-time forbearance fee in the amount of $25,000 (the
“Forbearance Fee”).  The Forbearance Fee shall be fully-earned, non-refundable
and due and payable in one lump sum on the date of this Agreement.  The Borrower
and the Parent Guarantor acknowledge and agree that the Agent shall effect
payment of the Forbearance Fee when due by charging the full amount thereof to
the Borrower’s Revolving Loans account.

 

3

--------------------------------------------------------------------------------


 

10.           Condition Precedent.  The effectiveness of this Agreement shall be
subject to the Agent’s receipt of this Agreement, duly executed by the Borrower,
the Parent Guarantor and each of the Lenders.

 

11.           Reaffirmation and Ratification.  The Borrower and the Parent
Guarantor hereby reaffirm, ratify and confirm their respective Obligations under
the Financing Agreement and the other Loan Documents, acknowledge that all of
the terms and conditions in the Financing Agreement remain in full force and
effect, and further acknowledge that the security interests granted to Agent in
the Collateral are valid and perfected.

 

12.           Integration.  This Agreement constitutes the entire agreement of
the parties in connection with the subject matter hereof and cannot be changed
or terminated orally.  All prior agreements, understandings, representations,
warranties and negotiations regarding the subject matter hereof, if any, are
merged into this Agreement.

 

13.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, taken together, shall constitute but one and the
same agreement.

 

14.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws (as opposed to the conflicts
of law principles) of the State of California.

 

[Rest of page intentionally left blank; signature pages follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
respective duly authorized officers as of the date first above written.

 

 

 

WESTAFF (USA), INC.,

 

a California corporation,

 

as the Borrower

 

 

 

By:

 /s/ Christa Leonard

 

Name:

 Christa Leonard

 

Title:

C.F.O.

 

 

 

 

 

WESTAFF, INC.,

 

a Delaware corporation,

 

as the Parent Guarantor

 

 

 

By:

 /s/ Christa Leonard

 

Name:

 Christa Leonard

 

Title:

C.F.O.

 

1

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Agent

 

 

 

 

 

By:

/s/ Daryl A. Hagstrom

 

 

Daryl A. Hagstrom

 

 

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Daryl A. Hagstrom

 

 

Daryl A. Hagstrom

 

 

Vice President

 

2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Tony S. Lee

 

 

Tony S. Lee

 

 

Relationship Manager

 

3

--------------------------------------------------------------------------------